Exhibit 10.1
 
EXECUTION VERSION
 
 
SECURITIES PURCHASE AGREEMENT
 
by and between
 
WPCS INTERNATIONAL INCORPORATED
 
and
 
MULTIBAND CORPORATION
 
 
dated as of September 1, 2011
 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 

      Page        
ARTICLE I
PURCHASE AND SALE OF SECURITIES; CLOSING
 
1
SECTION 1.01.
Purchase and Sale of the Securities
 
1
SECTION 1.02.
Closing Date
 
2
SECTION 1.03.
Transactions To Be Effected at the Closing
 
2
       
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLER
 
2
SECTION 2.01.
Organization
 
3
SECTION 2.02.
Capitalization
 
3
SECTION 2.03.
Authority; Execution and Delivery; Enforceability
 
3
SECTION 2.04.
Title to Securities
 
3
SECTION 2.05.
No Conflicts; Consents
 
4
SECTION 2.06.
Financial Information
 
4
SECTION 2.07.
Absence of Changes
 
4
SECTION 2.08.
No Undisclosed Liabilities
 
4
SECTION 2.09.
Litigation
 
5
SECTION 2.10.
Compliance with Laws; Permits
 
5
SECTION 2.11.
Tax Matters
 
5
SECTION 2.12.
Labor and Employee Benefit Matters
 
6
SECTION 2.13.
Real Property
 
6
SECTION 2.14.
Environmental
 
7
SECTION 2.15.
Contracts
 
7
SECTION 2.16.
Intellectual Property
 
7
SECTION 2.17.
Brokers and Finders
 
7
SECTION 2.18.
Disclaimer of Other Representations and Warranties
 
7
       
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
8
SECTION 3.01.
Organization
 
8
SECTION 3.02.
Authority; Execution and Delivery; Enforceability
 
8
SECTION 3.03.
No Conflicts; Consents
 
8
SECTION 3.04.
Investment Representation
 
8
SECTION 3.05.
No Knowledge of Misrepresentation or Omission
 
9
SECTION 3.06.
Brokers and Finders
 
9
SECTION 3.07.
Solvency
 
9
SECTION 3.08.
Certain Purchaser Acknowledgments
 
9
       
ARTICLE IV
COVENANTS
 
10
SECTION 4.01.
Confidentiality
 
10
SECTION 4.02.
Retention of Books and Records
 
10
SECTION 4.03.
Certain Consents and Waivers
 
10
SECTION 4.04.
Expenses; Transfer Taxes
 
10
SECTION 4.05.
Post-Closing Cooperation
 
11
SECTION 4.06.
Publicity
 
11
SECTION 4.07.
Further Assurances
 
11
SECTION 4.08.
Name Following the Closing
 
11
SECTION 4.09.
Future Purchase
 
11
SECTION 4.10.
Survival and Right to Indemnification
 
11
SECTION 4.11.
Covenant Not to Compete or Solicit
 
12
SECTION 4.12
Accounting Assistance
 
12
SECTION 4.13
Employment Agreement Assumptions
 
12
       
ARTICLE V
GENERAL PROVISIONS
 
13
SECTION 5.01.
Statutes
 
13
SECTION 5.02.
Non-Business Days
 
13
SECTION 5.03.
Amendments; Waivers
 
13
SECTION 5.04.
Assignment
 
13
SECTION 5.05.
No Third-Party Beneficiaries
 
13
SECTION 5.06.
Notices
 
13
SECTION 5.07.
Interpretation; Exhibits and Sections; Certain Definitions
 
14
SECTION 5.08.
Counterparts
 
20
SECTION 5.09.
Entire Agreement
 
20
SECTION 5.10.
Severability
 
20
SECTION 5.11.
Governing Law
 
20
SECTION 5.12.
Waiver of Jury Trial
 
20
SECTION 5.13.
Consent to Jurisdiction
 
20

 
 
i

--------------------------------------------------------------------------------

 
 
SECURITIES PURCHASE AGREEMENT
 
SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of September 1, 2011,
by and between WPCS International Incorporated, a Delaware corporation
(“Seller”), and Multiband Corporation, a Minnesota corporation
(“Purchaser”).  Capitalized terms used but not otherwise defined herein shall
have the meanings set forth in Section 7.07 hereof unless the context clearly
provides otherwise.
 
WHEREAS, Seller owns all of the issued and outstanding capital stock of (i) WPCS
International – St. Louis, Inc., a Missouri corporation (“WPCS St. Louis”),
which as of the date hereof consists of 1,000 shares of common stock, par value
$1.00 per share (the “St. Louis Shares”), and (ii) WPCS International –
Sarasota, Inc., a Florida corporation (“WPCS Sarasota” and, together with WPCS
St. Louis, the “Companies”, and each individually a “Company”), which as of the
date hereof consists of (a) 10,000 shares of Class A voting common stock, par
value $.01 per share, and (b) 40,000 shares of Class B non-voting common stock,
par value $.01 per share (collectively, the “Sarasota Shares” and, together with
the St. Louis Shares, the “Securities”); and
 
WHEREAS, subject to the terms and conditions set forth herein, Purchaser desires
to purchase from Seller all of the Securities and Seller desires to sell to
Purchaser all of the Securities.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:
 
ARTICLE I
 
PURCHASE AND SALE OF SECURITIES; CLOSING
 
SECTION 1.01.   Purchase and Sale of the Securities.
 
(a) On the terms and subject to the conditions of this Agreement, at the
Closing, Seller shall sell, transfer and deliver to Purchaser, and Purchaser
shall purchase from Seller, the Securities for an aggregate cash purchase price
(the “Purchase Price”) of Two Million Dollars ($2,000,000).  The Purchase Price
shall be released from escrow and delivered to Seller pursuant to the joint
written instruction to be delivered by the Parties to the Escrow Agent on the
date hereof.
 
(b) The Parties agree that the Purchase Price shall be allocated among the
Securities to be delivered hereunder in accordance with the amounts set forth on
Section 1.01(b) of the Company Disclosure Letter.
 
(c) The purchase and sale of the Securities is referred to in this Agreement as
the “Acquisition.”
 
 
1

--------------------------------------------------------------------------------

 
 
 
SECTION 1.02.   Closing Date.  The closing of the Acquisition and the other
transactions contemplated hereby (the “Closing”) shall take place at the offices
of McDermott Will & Emery LLP, 340 Madison Avenue, New York, New York 10173, at
10:00 a.m. on the date hereof (the “Closing Date”).  The Closing shall be deemed
to be effective as of 12:01 a.m. on the Closing Date.
 
SECTION 1.03.     Transactions To Be Effected at the Closing.  At the Closing:
 
(a) Seller shall deliver to Purchaser:
 
(i) a joint written instruction to the Escrow Agent in the form of Exhibit A
hereto executed by Seller to be delivered to the Escrow Agent on the date
hereof;
 
(ii) an amendment to the Escrow Agreement, dated as of August 30, 2011, in the
form of Exhibit B hereto executed by Seller and Escrow Agent;
 
(iii) certificates representing the Securities, duly endorsed in blank or
accompanied by stock powers duly endorsed in blank in proper form for transfer;
and
 
(iv) a duly executed resignation, effective as at the Closing, of each director
and officer of the Companies set forth on Section 1.03(a)(iv) of the Company
Disclosure Letter.
 
(b) Purchaser shall deliver to Seller:
 
(i) a joint written instruction to the Escrow Agent in the form of Exhibit A
hereto executed by Purchaser to be delivered to the Escrow Agent on the date
hereof;
 
(ii) an amendment to the Escrow Agreement in the form of Exhibit B hereto
executed by Purchaser;
 
(iii) an assignment and assumption agreement for each Lease set forth on Section
1.03(b)(iii) of the Company Disclosure Letter in a form mutually acceptable to
Seller, Purchaser and the applicable landlord transferring any related
guarantees or obligations of Seller to Purchaser, executed by Purchaser.
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Except as set forth in (i) the Seller SEC Documents filed during the period
beginning on January 1, 2008 and ending on the date of this Agreement (the
“Filed Seller SEC Documents”), to the extent reasonably apparent from the
disclosure therein, or (ii) the disclosure letter, dated the date of this
Agreement and delivered by Seller to Purchaser prior to the execution of this
Agreement (the “Company Disclosure Letter”), which Company Disclosure Letter
identifies the Section (or, if applicable, subsection) to which such exception
relates (it being understood that disclosure in one section shall also apply to
other sections to the extent it is reasonably apparent from the face of the
disclosure that such disclosure would also apply to such other sections), Seller
hereby represents and warrants to Purchaser as of the date hereof as follows:
 
 
2

--------------------------------------------------------------------------------

 
 
 
SECTION 2.01.   Organization.
 
(a) Except as would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect, each Company (i) has been
duly organized and is validly existing in good standing (to the extent such
concept is applicable) under the Laws of its jurisdiction of organization, with
all requisite corporate power and authority to own its properties and conduct
its business as currently conducted and (ii) is duly qualified as a foreign
corporation for the transaction of business, and is in good standing (to the
extent such concept is applicable) under the Laws of each other jurisdiction in
which it owns or leases properties, or conducts any business so as to require
such qualification.
 
(b) Neither Company is in breach or violation of any of its certificate of
incorporation, bylaws or other Organizational Documents, except for any breach
or violation that would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect.  Seller has delivered or
made available to Purchaser true and complete copies of each Company’s
certificate of incorporation, bylaws or other Organizational Documents, each as
amended to date.
 
SECTION 2.02.   Capitalization.  The St. Louis Shares are all of the issued and
outstanding equity interests in WPCS St. Louis and the Sarasota Shares are all
of the issued and outstanding equity interests in WPCS Sarasota.  All of the
Securities have been duly authorized and validly issued, are fully paid and
nonassessable and free of preemptive rights, with no personal liability
attaching to the ownership thereof, and are owned beneficially and of record by
Seller, free and clear of any Liens other than Permitted Liens.  There are no
outstanding options, warrants or other rights of any kind relating to the sale,
issuance or voting of any Securities or any securities convertible into or
evidencing the right to purchase any Securities.  Neither Company owns any
shares of capital stock of or equity interests in (including any securities
exercisable or exchangeable for or convertible into capital stock of or other
voting or equity interests in) any other Person.
 
SECTION 2.03.   Authority; Execution and Delivery; Enforceability.  Seller has
full power and authority to execute this Agreement and to consummate the
Acquisition and the other transactions contemplated hereby.  The execution and
delivery by Seller of this Agreement and the consummation by Seller of the
Acquisition and the other transactions contemplated hereby have been duly
authorized by all necessary corporate action.  Seller has duly executed and
delivered this Agreement and, assuming that this Agreement is the valid and
binding agreement of Purchaser, this Agreement constitutes a legal, valid and
binding obligation of Seller, enforceable against Seller in accordance with its
terms, subject to bankruptcy, insolvency, reorganization and other Laws
affecting creditors’ rights generally, and to general principles of equity.
 
SECTION 2.04.   Title to Securities.  Seller has good and valid title to the
Securities, free and clear of all Liens other than Permitted Liens.  Upon
Seller’s receipt of the Purchase Price, good and valid title to the Securities
will pass to Purchaser, free and clear of all Liens, other than those arising
from acts of Purchaser or its Affiliates and other than Permitted Liens.
 
 
3

--------------------------------------------------------------------------------

 
 
SECTION 2.05.   No Conflicts; Consents.
 
(a) Except as set forth in Section 2.05(a) of the Company Disclosure Letter, the
execution and delivery by Seller of this Agreement do not, and the consummation
of the Acquisition and the other transactions contemplated hereby and compliance
by Seller with the terms hereof will not, conflict with, constitute or result in
any violation or breach of or default (with or without notice or lapse of time,
or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a material benefit under, or result
in the creation of any Lien (other than Permitted Liens) upon any of the
properties or assets of the Companies under, any provision of (i) the
certificate of incorporation, bylaws or other Organizational Documents of Seller
or the Companies, (ii) any Material Contract to which a Company is a party or by
which any of its respective properties or assets is bound, (iii) any Law
applicable to the Companies or their respective properties or assets, other than
in each case any such items that, individually or in the aggregate, have not had
and would not reasonably be expected to have a Company Material Adverse Effect.
 
(b) No Consent of, or registration, declaration or filing with, any Governmental
Entity is required to be obtained or made by Seller or the Companies in
connection with Seller’s execution, delivery and performance of this Agreement
or Seller’s consummation of the Acquisition or the other transactions
contemplated hereby except for such Consents, registrations, declarations or
filings which, individually or in the aggregate, have not had and would not
reasonably be expected to have a Company Material Adverse Effect.
 
SECTION 2.06.   Financial Information.  The (i) consolidated financial
statements of Seller and its consolidated Subsidiaries included or incorporated
by reference in the Seller 2011 10-K, and (ii) the unaudited June 30, 2011
financial statements of WPCS St. Louis and WPCS Sarasota included in Section
2.06 of the Company Disclosure Letter, fairly present in all material respects
the consolidated financial position of Seller as they relate to the Companies
and the Companies, respectively, as of the dates indicated therein and the
consolidated results of their operations and cash flows for the periods
specified therein, and, except as stated therein, such financial statements were
prepared in conformity with GAAP applied on a consistent basis.
 
SECTION 2.07.   Absence of Changes.  Since April 30, 2011 until the date hereof,
no event or circumstance has occurred that, individually, or in the aggregate,
has had or would reasonably be expected to have a Company Material Adverse
Effect.
 
SECTION 2.08.   No Undisclosed Liabilities.  Except as and to the extent
disclosed in the Filed Seller SEC Documents, neither Company has any liabilities
or obligations of any nature, whether or not accrued, absolute, contingent,
unliquidated or otherwise, whether due or to become due and whether or not
required to be disclosed, reserved against or otherwise provided for which is
required by GAAP to be set forth on a consolidated balance sheet of Seller and
its consolidated Subsidiaries or in the notes thereto, other than liabilities or
obligations (i) in the amounts reflected on or reserved against in Seller’s
consolidated balance sheet as of April 30, 2011 including in Seller’s financial
statements or (ii) that are incurred in the ordinary course of business since
April 30, 2011.
 
 
4

--------------------------------------------------------------------------------

 
 
 
SECTION 2.09.   Litigation.  There is no pending, or to Seller’s Knowledge,
overtly threatened in writing action, claim, suit, proceeding or investigation
against either Company, or to which any property, assets or rights of either
Company is subject, nor is either Company subject to any Order that remains
outstanding or unsatisfied, in each case, except as would not, individually or
in the aggregate, reasonably be expected to have a Company Material Adverse
Effect.
 
SECTION 2.10.   Compliance with Laws; Permits.
 
(a) Each Company has all permits, licenses, franchises, authorizations, Orders
and approvals of, and have made all filings, applications and registrations
with, all Governmental Entities that are required in order to permit it to own,
lease or license their properties, assets and rights, and to carry on their
business as presently conducted, except where the failure to have such permits,
licenses, franchises, authorizations, Orders and approvals or the failure to
make such filings, applications and registrations would not, individually or in
the aggregate, reasonably be expected to have a Company Material Adverse Effect.
All such permits, licenses, certificates of authority, Orders and approvals are
in full force and effect and, to Seller’s Knowledge, no suspension or
cancellation of any of them is overtly threatened in writing, and all such
filings, applications and registrations are current, except where such absence,
suspension or cancellation would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect.
 
(b) Each Company is in compliance with all applicable Laws, except where the
failure to so comply would not result in a Company Material Adverse
Effect.  This Section 2.10(b) does not relate to matters with respect to the
compliance of the financial statements with the Securities Act, the Exchange Act
or SOX (which are the subject of Section 2.06), Taxes (which are the subject of
Section 2.11), Company Benefit Plans (which are the subject of Section 2.12) and
environmental matters (which are the subject of Section 2.14).
 
SECTION 2.11.   Tax Matters.  Except as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect, (i)
there has been filed by or on behalf of each Company all material Tax Returns
required to be filed by the applicable Company, (ii) all Taxes of each Company
(whether or not shown on such Tax Returns) have been or will be paid in a timely
fashion or, where payment is not yet due, have been adequately provided for in
the financial statements of the applicable Company in accordance with GAAP, and
(iii) no audit or other proceeding by any Governmental Entity is pending with
respect to any Taxes due from the Company, except with respect to matters for
which adequate reserves have been established in accordance with
GAAP.  Notwithstanding the above, Seller agrees to fully indemnify Purchaser in
any amount for any Tax payments Purchaser ultimately has to make with respect to
any time period prior to the date hereof as a result of findings by a
Governmental Entity that Seller has violated applicable Law.
 
Upon the written request of the Purchaser, in its sole and exclusive discretion,
Seller and Purchaser or, as applicable, any designated Purchaser shall join in
making elections under Code Section 338(h)(10) (and any corresponding election
under state, local, or foreign law) (a “Section 338(h) Election”) with respect
to Purchaser’s (or any designated Purchaser’s) purchase of the Securities
pursuant to this Agreement.


In the event that Seller incurs any tax obligations as a result of the Section
338(h) Election which are in excess of amounts due had the transactions set
forth herein been taxed as a stock sale, Purchaser hereby agrees to reimburse to
Seller such excess amount and further agrees that the amount that Purchaser
shall be required to reimburse Seller under this paragraph shall (1) be grossed
up to assure that Seller does not incur any Tax cost as a result of the Section
338(h) Election and the reimbursement payments under this paragraph and (2) take
into account the highest marginal income tax rate applicable to payments of this
type at the applicable times as applies to Seller.  Any reimbursement shall be
paid to Seller not less than seven (7) days prior to the time Seller is required
to pay such amounts with a tax return or estimated payment.
 
 
5

--------------------------------------------------------------------------------

 
 
SECTION 2.12.   Labor and Employee Benefit Matters.
 
(a) Except as would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect, (i) the Companies are in
compliance in all material respects with all applicable Laws respecting
employment and employment practices, terms and conditions of employment and
wages and hours, (ii) there is no unfair labor practice complaint against the
Companies pending before the National Labor Relations Board, (iii) there is no
labor strike, dispute, slowdown or stoppage actually pending or, to the
Knowledge of the Seller, threatened against the Companies, (iv) there are no
unpaid dues, assessments, fines or other expenses regarding the Companies
relating to any union violation, audit and/or issue, and (v) except as set forth
on Section 2.12(a)(v) of the Company Disclosure Letter, there are no collective
bargaining or other labor union Contracts to which the Companies are a party or
by which the Companies are bound.
 
(b) Section 2.12(b) of the Company Disclosure Letter sets forth a list as of the
date of this Agreement of each material “employee benefit plan” (within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”)) sponsored, maintained, or contributed to by the Companies
in which present or former employees of the Companies (the “Company Employees”)
participate or for which the Companies have any material liability
(collectively, the “Benefit Plans”).  Except as set forth in Section 2.12(b) of
the Company Disclosure Letter, no Benefit Plan is a “defined benefit plan,”
“multiple employer welfare arrangement,” “multiple employer plan,” or
“multiemployer plan,” as such terms are defined in ERISA or the Code.
 
(c) Except as would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect, the Benefit Plans are in
compliance with all applicable requirements of ERISA, the Code, and other
applicable Laws and have been administered in accordance with their terms and
such Laws.
 
(d) There are no pending or, to the Knowledge of the Seller, threatened, claims
with respect to any Benefit Plans, other than ordinary and usual claims for
benefits by participants and beneficiaries, that would, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect.
 
(e) The Companies do not have any material obligation to provide health or
welfare benefits to former Company Employees, except to avoid excise tax under
Section 4980B of the Code or as otherwise required by applicable Law.
 
SECTION 2.13.   Real Property.  Neither Company owns any real property.  Section
2.13 of the Company Disclosure Letter sets forth a complete and correct list in
all material respects of the real property leased by the Companies (the “Leased
Real Property,” and the leases, together with any amendments and modifications
thereto, pursuant to which such real property is leased, the “Leases”), which
list sets forth each Lease and the address, landlord and tenant for each
Lease.  Neither Company is a lessor, sublessor or grantor under any lease,
sublease or other instrument granting to any other Person any right to the
possession, lease, occupancy or enjoyment of any Leased Real Property.  To
Seller’s Knowledge, each Company has valid leasehold interest in all of the
Leased Real Property, subject to no Liens other than Permitted Liens.  Each
Company is in compliance with the terms of all leases relating to the Leased
Real Property to which it is a party, except such compliance which has not had
or would not reasonable be expect to have, individually or in the aggregate, a
Company Material Adverse Effect.  To Seller’s Knowledge, all such material
Leases relating to the Leased Real Property are in full force and effect, and
each Company enjoys peaceful and undisturbed possession under all such
applicable leases.
 
 
6

--------------------------------------------------------------------------------

 
 
SECTION 2.14.   Environmental.
 
(a) Each Company is in compliance with all applicable Environmental Laws and has
obtained and is in compliance with all applicable permits, licenses and
authorizations required under applicable Environmental Laws, except, in each
case, as would not, individually or in the aggregate, reasonably be expected to
have a Company Material Adverse Effect.
 
(b) Neither Company has received a notice in writing of violation or
notification in writing of liability or potential liability arising out of any
Environmental Law, and there is no Litigation or claim pending or, to Seller’s
Knowledge, overtly threatened in writing under any Environmental Law, except in
each case, with respect to any violation or liability that would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.
 
(c) Except for matters that would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect, no Release of
Hazardous Substances has occurred at, on, above, under or from any real property
currently or formerly owned, leased, operated or used by the Companies that has
resulted or would reasonably be expected to result in a material investigation
or remedial action.
 
SECTION 2.15.   Contracts.  Each written contract to which a Company is a party
or by which it is bound, which is material to the business of such Company (each
a “Material Contract”), is valid and binding, except to the extent that the
invalidity or non-binding nature of any Material Contract would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect, and (ii) neither Company is in default in the
performance of its respective obligations under any such Material Contract,
except for defaults which would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
SECTION 2.16.   Intellectual Property.
 
(a) Except as would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect, the Companies own, or
possess sufficient and legally enforceable licenses or other rights to use, any
and all Intellectual Property necessary for the conduct of the businesses and
operations of the Companies as currently conducted.
 
(b) To Seller’s Knowledge, the conduct of the business of each Company does not
infringe, conflict with or otherwise violate any Intellectual Property of any
Person, and neither Company has received written notice or has knowledge of any
such infringement, conflict or other violation, except as would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.
 
SECTION 2.17.   Brokers and Finders.  Neither the Companies nor their respective
Affiliates have retained any agent, broker, investment banker, financial advisor
or other firm or Person that is or will be entitled to any brokers’ or finder’s
fee or any other commission or similar fee in connection with any of the
transactions contemplated by this Agreement other than Lincoln International LLC
whose fees shall be paid by Seller.
 
SECTION 2.18.   Disclaimer of Other Representations and Warranties.  Except as
otherwise expressly set forth in this Article II, Seller makes no other
representations or warranties and expressly disclaims any other representations
or warranties of any kind or nature, express or implied, as to the condition,
value or quality of the business of either Company or the assets of either
Company, and Seller specifically disclaims any implied representation or
warranty of merchantability, usage, suitability or fitness for any particular
purpose with respect to the assets of the Companies, or any part thereof.
 
 
7

--------------------------------------------------------------------------------

 
 
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser hereby represents and warrants to Seller as follows as of the date
hereof:
 
SECTION 3.01.   Organization.
 
(a) Purchaser has been duly incorporated and is validly existing as a
corporation in good standing under the Laws of the State of Minnesota, with all
requisite corporate power and authority to own its properties and conduct its
business as currently conducted, and, except as would not, individually or in
the aggregate, reasonably be expected to have a Purchaser Material Adverse
Effect, is duly qualified as a foreign corporation for the transaction of
business, and is in good standing (to the extent such concept is applicable)
under the Laws of each other jurisdiction in which it owns or leases properties,
or conducts any business so as to require such qualification.
 
(b) Purchaser is not in breach or violation of its articles of incorporation,
bylaws, or other Organizational Documents.
 
SECTION 3.02.   Authority; Execution and Delivery; Enforceability.  Purchaser
has full power and authority to execute this Agreement and to consummate the
Acquisition and the other transactions contemplated hereby.  The execution and
delivery by Purchaser of this Agreement and the consummation by Purchaser of the
Acquisition and the other transactions contemplated hereby have been duly
authorized by all necessary corporate action.  Purchaser has duly executed and
delivered this Agreement and, assuming that this Agreement is the valid and
binding agreement of Seller, this Agreement constitutes a legal, valid and
binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms, subject to bankruptcy, insolvency, reorganization and other Laws
affecting creditors’ rights generally, and to general principles of equity.
 
SECTION 3.03.   No Conflicts; Consents.
 
(a) The execution and delivery by Purchaser of this Agreement do not, and the
consummation of the Acquisition and the other transactions contemplated hereby
and compliance by Purchaser with the terms hereof will not, (i) have a Purchaser
Material Adverse Effect or (ii) conflict with, constitute or result in any
violation or breach of or default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a material benefit under, or result
in the creation of any Lien upon any of the properties or assets of Purchaser
under, any provision of (A) its articles of incorporation, bylaws, other
governing instrument or comparable Organizational Documents of Purchaser, (B)
any contract to which Purchaser is a party or by which any of its properties or
assets is bound, (C) any Law applicable to Purchaser or its properties or
assets, other than, in the case of clauses (B) and (C) above, any such items
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Purchaser Material Adverse Effect.
 
(b) No Consent of, or registration, declaration or filing with, any Governmental
Entity is required to be obtained or made by Purchaser in connection with the
execution, delivery and performance of this Agreement or the consummation of the
Acquisition or the other transactions contemplated hereby.
 
SECTION 3.04.   Investment Representation.  Purchaser acknowledges that Seller
has made (or caused to be made) available to Purchaser and its representatives
the opportunity to ask questions of the officers and management of the Companies
as well as access to the documents, information and records of the Companies,
and Purchaser confirms that it has made an independent investigation, analysis
and evaluation of the Companies and their assets, liabilities, business and
financial condition.  Purchaser has such knowledge and experience in financial
and business matters that it is capable of evaluating the Companies and the
merits and risks of an investment in the Securities.  Purchaser is acquiring the
Securities for its own account and for investment and not with a view toward or
for sale in connection with any distribution (as such term in used in
Section 2(a)(11) of the Securities Act) thereof in violation of the Securities
Act.  Purchaser is an “accredited investor” (as such term is defined in Rule 501
of Regulation D promulgated under the Securities Act) and understands that the
Securities have not been registered under the Securities Act or registered or
qualified under any applicable state securities laws.  Purchaser understands and
agrees that the Securities may not be sold, transferred, offered for sale or
otherwise disposed of without registration under the Securities Act, except
pursuant to an exemption from such registration available under the Securities
Act, and without compliance with state, local and foreign securities laws, in
each case, to the extent applicable.
 
 
8

--------------------------------------------------------------------------------

 
 
SECTION 3.05.   No Knowledge of Misrepresentation or Omission.  Purchaser does
not have any knowledge that the representations and warranties of Seller made in
this Agreement are not true and correct.  Purchaser does not have any knowledge
of any material errors in, or material omissions from, any Section of the
Company Disclosure Letter.
 
SECTION 3.06.   Brokers and Finders.  Neither Purchaser nor its Affiliates has
retained any agent, broker, investment banker, financial advisor or other firm
or Person that is or will be entitled to any brokers’ or finder’s fee or any
other commission or similar fee in connection with any of the transactions
contemplated by this Agreement other than Source Capital Group, Inc. whose fees
shall be paid by Purchaser.
 
SECTION 3.07.   Solvency.  Assuming Seller’s representations and warranties
contained in Article II are true and correct immediately after giving effect to
the transactions contemplated by this Agreement and Seller has complied with its
covenants hereunder, as of the Closing Date, the Companies shall be able to pay
their respective debts as they become due and shall own property which has a
fair saleable value greater than the amounts required to pay their respective
debts (including a reasonable estimate of the amount of all contingent
liabilities).  Assuming Seller’s representations and warranties contained in
Article II are true and correct immediately after giving effect to the
transactions contemplated by this Agreement and Seller has complied with its
covenants hereunder, as of the Closing Date, the Companies shall have adequate
capital to carry on their respective businesses.  No transfer of property is
being made and no obligation is being incurred in connection with the
transactions contemplated by this Agreement with the intent to hinder, delay or
defraud either present or future creditors of the Companies.
 
SECTION 3.08.   Certain Purchaser Acknowledgments.
 
(a) Purchaser acknowledges that neither Seller nor the Companies, nor any other
Person acting on behalf of Seller or the Companies or any of their Affiliates
has made any representation or warranty, express or implied, as to the accuracy
or completeness of any information regarding Seller or the Companies or their
respective businesses or assets, except as expressly set forth in
Article II.  Purchaser further agrees that neither Seller nor any other Person
shall have or be subject to any liability to Purchaser or any other Person
resulting from the distribution to Purchaser, or Purchaser’s use of, any such
information and any information, document or material made available to
Purchaser or Purchaser’s representatives in certain “data rooms,” management
presentations or any other form in expectation of the transactions contemplated
by this Agreement.
 
(b) In connection with Purchaser’s investigation of the Companies, Purchaser or
Purchaser’s representatives have received from or on behalf of Seller and the
Companies certain projections, including projected statements of operating
revenues and income from operations of the Companies and certain business plan
information.  Purchaser acknowledges that there are uncertainties inherent in
attempting to make such estimates, projections and other forecasts and plans,
that Purchaser is familiar with such uncertainties, that Purchaser is taking
full responsibility for making its own evaluation of the adequacy and accuracy
of all estimates, projections and other forecasts and plans so furnished to it
(including the reasonableness of the assumptions underlying such estimates,
projections and forecasts), and that Purchaser shall have no claim against
Seller or any other Person with respect thereto.  Accordingly, neither Seller
nor any other Person makes any representations or warranties whatsoever with
respect to such estimates, projections and other forecasts and plans (including
the reasonableness of the assumptions underlying such estimates, projections and
forecasts).
 
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
COVENANTS
 
SECTION 4.01.   Confidentiality.  Purchaser acknowledges that the information
being provided to it in connection with the Acquisition and the consummation of
the other transactions contemplated by this Agreement is subject to the terms of
that certain confidentiality agreement between Purchaser and Seller, dated as of
October 20, 2010 (the “Confidentiality Agreement”), and that certain limited
waiver agreement between Purchaser and Seller, dated as of June 15, 2011 (the
“Limited Waiver Agreement”), the terms of each of which are incorporated in this
Agreement by reference.  Effective upon, and only upon, the Closing, the
Confidentiality Agreement and Limited Waiver Agreement shall terminate with
respect to information relating solely to the Companies; provided, however, that
Purchaser acknowledges that any and all other information provided to it by
Seller, Seller’s Affiliates or Seller’s representatives concerning Seller and
its Affiliates shall remain subject to the terms and conditions of the
Confidentiality Agreement and the Limited Waiver Agreement after the Closing
Date.
 
SECTION 4.02.   Retention of Books and Records.  For a period of seven (7) years
following the Closing, Purchaser shall retain the books and records of the
Companies, and upon reasonable notice, afford the officers, employees, agents
and representatives of Seller reasonable access (including the right to make
photocopies, at the expense of Seller), during normal business hours, to such
books and records.
 
SECTION 4.03.   Certain Consents and Waivers.  Purchaser acknowledges that
certain consents and waivers with respect to the transactions contemplated by
this Agreement may be required from parties to the Contracts, Governmental
Entities or other Persons and that such consents and waivers have not been
obtained.  Seller shall not have any liability to Purchaser or the Companies
arising out of or relating to the failure to obtain any consents or waivers that
may be required in connection with the transactions contemplated by this
Agreement or because of the termination of any Contract or revocation,
suspension or  termination of any Permit as a result thereof.
 
SECTION 4.04.   Expenses; Transfer Taxes.
 
(a) Except as otherwise set forth in this Agreement, all costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the Party incurring such expense, including all costs
and expenses incurred pursuant to this Section 4.04.
 
(b) Notwithstanding anything to the contrary contained herein, Purchaser shall
pay the amount of any documentary, sales, use, real property transfer, real
property gains, registration, value-added, transfer, stamp, recording and other
similar Taxes, fees, and costs together with any interest thereon, penalties,
fines, costs, fees, additions to tax or additional amounts with respect thereto
incurred in connection with this Agreement and the transactions contemplated
hereby.  Each Party shall use commercially reasonable efforts to avail itself of
any available exemptions from any Taxes, and to cooperate with the other Parties
in providing any information and documentation that may be necessary to obtain
such exemptions.
 
 
10

--------------------------------------------------------------------------------

 
 
SECTION 4.05.   Post-Closing Cooperation.  Seller and Purchaser shall cooperate
with each other, and shall cause their Affiliates and their officers, employees,
agents, auditors and representatives to cooperate with each other, for a
reasonable period after the Closing to ensure the orderly transition of the
Companies from Seller to Purchaser and to minimize any disruption to the
Companies and the other respective businesses of Seller and Purchaser that may
result from the transactions contemplated by this Agreement.  After the Closing,
upon reasonable written notice, Seller and Purchaser shall furnish or cause to
be furnished to each other and their Affiliates and their respective employees,
counsel, auditors and representatives access, during normal business hours, to
such information and assistance relating to the Companies (to the extent within
the control of such Party) as is reasonably necessary for financial reporting
and accounting matters.
 
SECTION 4.06.   Publicity.  No public release or announcement concerning the
Acquisition and the other transactions contemplated by this Agreement shall be
issued by any Party following the Closing Date without the prior consent of the
other Parties (which consent shall not be unreasonably withheld), except as such
release or announcement may be required by Law or the rules or regulations of
any securities exchange, in which case the Party required to make the release or
announcement shall allow the other Party reasonable time to comment on such
release or announcement in advance of such issuance.
 
SECTION 4.07.   Further Assurances.  From time to time, as and when requested by
any Party, each Party shall execute and deliver, or cause to be executed and
delivered, all such documents and instruments and shall take, or cause to be
taken, all such further or other actions, as such other Party may reasonably
deem necessary or desirable to complete the Acquisition and to consummate the
transactions contemplated by this Agreement.
 
SECTION 4.08.   Name Following the Closing.  Immediately following the Closing,
Purchaser shall cause the name of each Company to be changed to a name selected
by Purchaser but not including or similar to any name or words similar to
“WPCS,” “WPCS International - St. Louis, Inc.,” “WPCS St. Louis Operations,”
“Heinz Corporation,” “WPCS International -  Sarasota, Inc.,” “WPCS Sarasota
Operations,” or “Southeastern Communication Services, Inc.” (each a “Seller
Name”).  Purchaser acknowledges that from and after the date that is three (3)
months after the Closing Date, neither Purchaser nor the Companies shall have
any rights to any Seller Name or any similar or related marks and logos and
during such three (3) month period, Purchaser shall have the right to continue
to use any Seller Name solely in the conduct of the business of the Companies as
presently conducted.
 
SECTION 4.09.   Future Purchase.  Purchaser hereby agrees to use its, and to
cause its current or future Subsidiaries, as applicable, to use their, best
efforts, to purchase all of the remaining operations of Seller and its
Subsidiaries on the terms and conditions set forth in (i) that certain letter
agreement between Seller and Purchaser, dated August 11, 2011, and (ii) that
certain letter agreement between Seller and Purchaser, dated June 1, 2011
(collectively, the “Letter Agreements”), the terms of each of which are
incorporated in this Agreement by reference (the “Future Acquisition”).
 
SECTION 4.10.   Survival and Right to Indemnification.
 
(a) All of Seller’s representations, warranties, covenants, and/or obligations
in this Agreement, and any other certificate or document delivered pursuant to
this Agreement will survive the Closing and the consummation of the transactions
contemplated herein for a one year period from the Closing; however, that
representations and warranties with respect to tax and securities law matters
shall survive for the applicable statute of limitations.
 
(b) Seller will indemnify and hold harmless Purchaser and its employees,
officers, directors and shareholders (collectively, the “Multiband Indemnified
Persons”) and will pay to the Multiband Indemnified Persons the amount of any
damages arising, directly or indirectly, from any breach in any respect of any
representation, warranty, covenant and /or obligation made by Seller in this
Agreement or in any other certificate or document delivered pursuant to this
Agreement; provided, however, that in no event shall Seller’s liability under
this Agreement or in connection with any certificate or document delivered
pursuant to this Agreement exceed an aggregate amount of Seven Hundred Thousand
Dollars ($700,000).
 
 
11

--------------------------------------------------------------------------------

 
 
SECTION 4.11.   Covenant Not to Compete or Solicit.
 
(a) Seller shall not, for a period of two years after the Closing Date, directly
or indirectly, invest in, own, manage, operate, finance, control, or guarantee
the obligations of any Person engaged in or planning to become engaged in the
businesses of wireless communications, specialty construction or electrical
power whose headquarters are in Missouri or Florida.
 
(b) For a period of two years after the Closing Date, in the event one of
Seller’s current or future customers (the “Specified Customer”) requires
services to be performed in the state of Missouri or Florida relating to the
business of wireless communications, specialty construction or electrical power,
Seller shall deliver a notice to the applicable Company setting forth the
details regarding the requested services (the “Notice”).  The applicable Company
shall have the right to provide an initial proposal for the requested services
in Missouri or Florida and Seller shall deliver such proposal to the Specified
Customer provided that the proposal is delivered to Seller within five business
days of receipt of the Notice and the proposal contains terms that are in
Seller’s good faith opinion reasonable for the circumstances.  If (i) the
applicable Company does not deliver a proposal to be submitted within five
business days of receiving the Notice, or (ii) the Specified Customer chooses to
reject such Company’s proposal for any reason, Seller shall have no further
obligation to Purchaser or the Companies and shall be free to submit its own
proposal or that of another third party at any time to the Specified Customer
and perform the requested services.
 
(c) In addition, Seller shall not, for a period of two years after the Closing
Date, anywhere in the states of Missouri and Florida, solicit the business
related to the states of Missouri and Florida of any Person that to Seller’s
Knowledge is a current customer of Purchaser’s and/or hire, attempt to hire,
retain or in anyway interfere with the relationship between Purchaser and any
Person set forth on Section 4.11 of the Company Disclosure Letter.
 
(d) Seller agrees that if it breaches any provision of this Section 4.11,
Purchaser shall have available, in addition to any other right or remedy
otherwise available, the right to obtain an injunction from any court of
competent jurisdiction restraining such breach or threatened breach and to
specific performance of any such provision in this Agreement.
 
(e) Notwithstanding anything to the contrary set forth in this Agreement,
Seller’s obligations under this Section 4.11 shall terminate upon the
consummation of the Future Acquisition.
 
SECTION 4.12.   Accounting Assistance.  Seller shall, at no charge, provide
Purchaser with access to the Timberline accounting system and assist Purchaser
on a reasonable basis with the use of such systems to allow Purchaser to perform
monthly financial statements for the Companies until February 1, 2012; provided,
that in no event shall the assistance exceed five (5) hours per month.  In
addition, Purchaser agrees that in the event Seller reasonably determines that
additional user licenses are necessary in connection with Purchaser’s access the
Timberline accounting system, Purchaser shall pay for such additional
licenses.  Effective February 1, 2012 until January 31, 2013, Purchaser agrees
to pay Seller $1,000.00 per month for continued access to the Timberline
accounting system, which amount is based on market prices as of the date hereof
and seventeen (17) Purchaser users.  Notwithstanding the foregoing, in the event
Purchaser requires additional users or Seller determines in its reasonable
judgment that market prices have increased from the date hereof, Purchaser
hereby agrees that Seller may, in its sole discretion, increase such monthly
access fee to such amount as Seller reasonably determines is appropriate at such
time.
 
SECTION 4.13.   Employment Agreement Assumptions.  Purchaser hereby agrees to
assume the obligations of St. Louis and Sarasota, as applicable, under the
existing employment agreements with each of the employees set forth on Schedule
4.13 of the Company Disclosure Letter.
 
 
12

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
GENERAL PROVISIONS
 
SECTION 5.01.   Statutes.  Except as otherwise provided in this Agreement, any
reference in this Agreement to a statute refers to such statute and all rules
and regulations made under it, as it or they may have been amended or
re-enacted.
 
SECTION 5.02.   Non-Business Days.  Whenever payments are to be made or an
action is to be taken on a day which is not a Business Day, such payment shall
be made or such action shall be taken on or not later than the next succeeding
Business Day.
 
SECTION 5.03.   Amendments; Waivers.  This Agreement may only be amended,
supplemented or otherwise modified by written agreement signed by Seller and
Purchaser.  By an instrument in writing, Purchaser or Seller may waive
compliance by the other with any term or provision of this Agreement that such
other Party was or is obligated to comply with or perform.  No waiver by a party
of any default, misrepresentation or breach of warranty or covenant hereunder,
whether intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation or breach of warranty or covenant hereunder or affect
in any way any rights arising by virtue of any prior or subsequent
occurrence.  No failure or delay by a party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.
 
SECTION 5.04.   Assignment.  This Agreement and the rights and obligations under
this Agreement shall not be assignable or transferable by any Party (including
by operation of law in connection with a merger or consolidation of such Party)
without the prior written consent of the other Party, such consent not to be
unreasonably withheld.  Any attempted assignment in violation of this Section
5.04 shall be void.
 
SECTION 5.05.   No Third-Party Beneficiaries.  This Agreement is for the sole
benefit of the parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person or entity any legal or equitable right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.
 
SECTION 5.06.   Notices.  All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt), (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested), (c) on the date sent by
facsimile (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient, or (d) on the third (3rd) Business Day after
the date mailed, by certified or registered mail, return receipt requested,
postage prepaid.  Such communications must be sent to the respective parties at
the following addresses (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 5.06):
 
 
13

--------------------------------------------------------------------------------

 
 
If to Purchaser, to:
 
Multiband Corporation
9449 Science Center Drive
New Hope, MN 55428
Fax no: 763-504-3060
Phone: 763-504-3051
Attention: James Mandel, CEO
 
with a copy (which will not constitute notice) to:
 
Multiband Corporation
9449 Science Center Drive
New Hope, MN 55428
Fax no: 763-504-3060
Phone: 763-504-3051
Attention: Steve Bell, CFO and General Counsel
If to Seller, to:
 
WPCS International Incorporated
One East Uwchlan Avenue
Suite 301
Exton, Pennsylvania, 19341
Facsimile: (610) 903-0401
Attention: Andrew Hidalgo
with a copy (which will not constitute notice) to:
 
McDermott Will & Emery LLP
340 Madison Avenue
New York, New York 10173
Facsimile: (646) 390-3683
Attention:  Stephen E. Older

 
or to such other Persons, addresses or facsimile numbers as may be designated in
writing by the Person entitled to receive such communication as provided above.
 
SECTION 5.07.   Interpretation; Exhibits and Sections; Certain Definitions.
 
(a) The table of contents and headings herein are for convenience of reference
only, do not constitute part of this Agreement and shall not be deemed to limit
or otherwise affect any of the provisions hereof.  Where a reference in this
Agreement is made to a Section or Exhibit, such reference shall be to a Section
of or Exhibit to this Agreement unless otherwise indicated. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” A reference in this
Agreement to $ or dollars is to U.S. dollars.  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. References to “this Agreement” shall include all Exhibits hereto and
the Company Disclosure Letter.
 
(b) The parties have participated jointly in negotiating and drafting this
Agreement.  In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.
 
 
14

--------------------------------------------------------------------------------

 
 
 
(c) For all purposes of this Agreement:
 
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by or is under common control with, such
first Person. For the purposes of this definition, “control” (including, the
terms “controlling,” “controlled by” and “under common control with”), as
applied to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of that
Person, whether through the ownership of voting securities, by Contract or
otherwise.
 
“Business Day” means any day, other than Saturday, Sunday or any day on which
banking institutions located in New York City are authorized or required by Law
or other governmental action to close.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Company Material Adverse Effect” means any event, change, development, effect
or occurrence (an “Effect”) that is material and adverse to the business,
results of operations or financial condition of the Companies, taken as a whole;
provided, however, that in determining whether a Company Material Adverse Effect
has occurred, there shall be excluded any Effect to the extent resulting from
the following:  (a) any Effect affecting the businesses or industries in which
the Companies operate (including general pricing changes), (b) any change in
general economic or business conditions, including changes in the financial,
securities or credit markets (including changes in interest rates and currency
rates), or changes in such conditions in any area in which the Companies
operate, (c) any change in global or national political conditions, (d) the
negotiation, execution, announcement, pendency or performance of this Agreement
and the transactions contemplated by this Agreement, including any loss of, or
adverse change in, the relationship of either Company with its customers,
employees, suppliers, vendors, investors or other Persons with business
relations with such Company, (e) any failure of either Company to meet any
estimates, expectations, forecasts or projections, including revenues, earnings
or other measures of financial performance, for any period, (f) any change in
GAAP or other accounting standards or any change in any Laws or interpretations
thereof, in each case, after the date of this Agreement, (g) any act of God or
any change that is the result of any outbreak or escalation of acts of war,
material armed hostilities or other material international or national calamity,
acts of terrorism or natural disasters, (h) any loss of or adverse change in the
business relationship between either Company, on the one hand, and Purchaser or
any of its Affiliates, on the other hand, (i) any fees, expenses or change of
control payments incurred in connection with this Agreement and the transactions
contemplated by this Agreement or (j) any action expressly required or permitted
by this Agreement, including actions required to be taken by this Agreement upon
the specific request of Purchaser, or the failure to take any actions due to the
restrictions set forth in this Agreement; except, with respect to clauses (a),
(b), (c) or (g), to the extent that the effects of such changes have a
disproportionate adverse impact on the Companies, taken as a whole, relative to
other businesses of similar size operating in the same industry in which the
Companies operate.
 
 
15

--------------------------------------------------------------------------------

 
 
“Consent” means any consent, approval, authorization, permit, clearances,
exemption and notice.
 
“Contracts” means any contracts, agreements, licenses, notes, bonds, mortgages,
indentures, leases or other binding instruments or binding commitments, whether
written or oral.
 
“Environmental Laws” means any Law regulating or relating to the protection of
human health, safety, natural resources or the environment.
 
“Escrow Agreement” means that certain Escrow Agreement, dated as of June 17,
2011 and amended as of August 30, 2011, by and among Seller, Purchaser and
Sichenzia Ross Friedman Ference LLP, as escrow agent (“Escrow Agent”).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“GAAP” means generally accepted accounting principles in the United States.
 
“Governmental Entity” means any international, national, federal, state,
provincial or local governmental, regulatory or administrative authority,
agency, commission, court, tribunal, arbitral body, self regulated entity or
similar body, whether domestic or foreign.
 
“Hazardous Substance” shall mean (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws, and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation and polychlorinated biphenyls.
 
“Intellectual Property” means all intellectual property and other similar
proprietary rights in any jurisdiction, whether owned or held for use under
license, whether registered or unregistered, including such rights in and to:
(a) patents and applications therefor and all reissues, divisions, renewals,
extensions, provisionals, continuations and continuations-in-part thereof,
continuing patent applications, reexaminations, and extensions thereof, any
counterparts claiming priority therefrom, utility models, patents of
importation/confirmation, certificates of invention, certificates of
registration and like rights (“Patents”); inventions, invention disclosures,
discoveries and improvements, whether or not patentable; (b) copyrights and all
other similar rights throughout the world; (c) design rights; (d) trade names,
logos, trademarks and service marks, trade dress, certification marks and the
goodwill associated with the foregoing; (e) trade secrets (including, those
trade secrets defined in the Uniform Trade Secrets Act or under similar foreign
statutory and common law), business, technical and know-how information,
databases, data collections and other confidential and proprietary information
and all rights therein; (f) software, including data files, source code, object
code, application programming interfaces, architecture, documentation, files,
records, schematics, computerized databases and other software-related
specifications and documentation; and (g) Internet domain names; and in each
case of (a) to (g) above, including any registrations of, applications to
register, and renewals and extensions of, any of the foregoing with or by any
Governmental Entity in any jurisdiction.
 
 
16

--------------------------------------------------------------------------------

 
 
“Laws” means any domestic or foreign laws, common law, statutes, ordinances,
rules, regulations, codes, Orders or legally enforceable requirements enacted,
issued, adopted, promulgated, enforced, ordered or applied by any Governmental
Entity.
 
“Liens” means, with respect to any property or asset, all pledges, liens,
mortgages, charges, encumbrances, hypothecations, options, rights of first
refusal, rights of first offer and security interests of any kind or nature
whatsoever.
 
“Litigation” means any action, cause of action, claim, cease and desist letter,
demand, suit, arbitration proceeding, citation, summons, subpoena or
investigation or proceeding of any nature, civil, criminal, regulatory or
otherwise, at law or in equity.
 
“Order” means order, writ, assessment, decision, injunction, decree, ruling or
judgment of a Governmental Entity.
 
“Organizational Documents” means the articles of incorporation, certificate of
incorporation, charter, bylaws, articles of formation, certificate of formation,
regulations, operating agreement, certificate of limited partnership,
partnership agreement, and all other similar documents, instruments or
certificates executed, adopted, or filed in connection with the creation,
formation, or organization of a Person, including any amendments thereto.
 
“Party” means any of Purchaser or Seller, and “Parties” means both of them
collectively.
 
“Permitted Liens” means (a) statutory Liens for current Taxes or other
governmental charges not yet due and payable or the amount or validity of which
is being contested in good faith (provided appropriate reserves required
pursuant to GAAP have been made in respect thereof), (b) mechanics’, carriers’,
workers’, repairers’ and similar statutory Liens arising or incurred in the
ordinary course of business for amounts which are not delinquent or which are
being contested by appropriate proceedings (provided appropriate reserves
required pursuant to GAAP have been made in respect thereof), (c) zoning,
entitlement, building and other land use regulations imposed by Governmental
Entities having jurisdiction over such Person’s owned or leased real property,
which are not violated by the current use and operation of such real property,
(d) covenants, conditions, restrictions, easements and other similar
non-monetary matters of record affecting title to such Person’s owned or leased
real property, which do not materially impair the occupancy or use of such real
property for the purposes for which it is currently used in connection with such
Person’s businesses, (e) any right of way or easement related to public roads
and highways, (f) Liens arising under workers’ compensation, unemployment
insurance, social security, retirement and similar legislation and (g) Liens
related to the Companies held by Bank of America, N.A. that will be released
upon Seller’s receipt of the Purchase Price.
 
“Permits” means any material certificates, licenses, permits, authorizations and
approvals required by Law in connection with the operation of the business of
either Company as presently conducted.
 
 
17

--------------------------------------------------------------------------------

 
 
“Person” means any individual, corporation, limited or general partnership,
limited liability company, limited liability partnership, trust, association,
joint venture, Governmental Entity and other entity and group (which term will
include a “group” as such term is defined in Section 13(d)(3) of the Exchange
Act).
 
“Purchaser Material Adverse Effect” means a material adverse effect on the
ability of Purchaser to perform its obligations under this Agreement or on the
ability of Purchaser to consummate the Acquisition and the other transactions
contemplated hereby.
 
“Release” means any releasing, disposing, discharging, injecting, spilling,
leaking, leaching, pumping, dumping, emitting, escaping, emptying, seeping,
dispersal, migration, transporting, placing and the like, including without
limitation, the moving of any materials through, into or upon, any land, soil,
surface water, groundwater or air, or otherwise entering into the indoor or
outdoor environment.
 
“SEC” means the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Seller 2011 10-K” means Seller’s Annual Report on Form 10-K for the fiscal year
ended April 30, 2011 filed with the SEC.
 
“Seller SEC Documents” means all forms, statements, reports and documents,
together with any required amendments thereto, that the Company was required to
file or furnish with the SEC pursuant to the Securities Act and the Exchange
Act.
 
“Seller’s Knowledge” means the actual knowledge of the Chief Executive Officer
and Chief Financial Officer of Seller.
 
“Subsidiary” means, when used with respect to any party, any corporation or
other organization, whether incorporated or unincorporated, a majority of the
securities or other interests of which having by their terms ordinary voting
power to elect a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly owned or controlled by such party or by any one or more of its
subsidiaries, or by such party and one or more of its subsidiaries.
 
“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits,
customs, duties or other taxes, fees, assessments or charges of any kind
whatsoever, together with any interest, additions or penalties with respect
thereto and any interest in respect of such additions or penalties.
 
“Tax Returns” means any return, declaration, report, claim for refund,
information return or statement or other document required to be filed with or
provided to any taxing authority in respect of Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
 
18

--------------------------------------------------------------------------------

 
 
(d) Index of Defined Terms.
 
Defined Term
Section
Page
Agreement
Preamble
1
Acquisition
1.01(c)
1
Benefit Plans
2.12(b)
6
Closing
1.02
1
Closing Date
1.02
1
Company
Preamble
1
Company Disclosure Letter
Article II
2
Company Employees
2.12(b)
6
Confidentiality Agreement
4.01
11
Effect
Definition of “Company Material Adverse Effect”
17
ERISA
2.12(b)
6
Escrow Agent
Definition of “Escrow Agreement”
18
Filed Seller SEC Documents
Article II
2
Future Acquisition
4.09
13
Letter Agreements
4.09
13
Limited Waiver Agreement
4.01
11
Material Contract
2.15
7
Multiband Indemnified Persons
4.10(b)
13
Notice
4.11
13
Purchase Price
1.01(a)
1
Purchaser
Preamble
1
Sarasota Shares
Preamble
1
St. Louis Shares
Preamble
1
Section 338(h) Election
2.11
6
Securities
Preamble
1
Seller
Preamble
1
Seller Name
4.08
12
Specified Customer
4.11
13
WPCS Sarasota
Preamble
1
WPCS St. Louis
Preamble
1



 
19

--------------------------------------------------------------------------------

 
 
SECTION 5.08.   Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the Parties and delivered to the other Parties.
 
SECTION 5.09.   Entire Agreement; Survival.  This Agreement (including the
Exhibits to this Agreement), the Company Disclosure Letter, the Confidentiality
Agreement, the Limited Waiver Agreement, the Escrow Agreement and the Letter
Agreements constitute the entire agreement among the Parties with respect to the
subject matter of this Agreement and supersede all other prior agreements and
understandings, both written and oral, among the parties to this Agreement with
respect to the subject matter of this Agreement.  In the event of any
inconsistency between the statements in the body of this Agreement, the
Confidentiality Agreement, the Limited Waiver Agreement, the Escrow Agreement,
the Letter Agreements and the Company Disclosure Letter (other than an exception
expressly set forth as such in the Company Disclosure Letter), the statements in
the body of this Agreement will control; provided, however, that the Limited
Waiver Agreement and the Escrow Agreement, as applicable, shall control with
respect to all matters in connection with the disbursement of the Earnest Money
(as defined in the Limited Waiver Agreement).  The Confidentiality Agreement,
Limited Waiver Agreement, Escrow Agreement and Letter Agreements will survive
the Closing Date in accordance with their respective terms.
 
SECTION 5.10.   Severability.  If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.  Upon such determination that any term or other
provision is invalid, illegal or unenforceable, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.
 
SECTION 5.11.   Governing Law.  This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
Laws of any jurisdiction other than those of the State of Delaware.
 
SECTION 5.12.   Waiver of Jury Trial.  EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
5.12.
 
SECTION 5.13.   Consent to Jurisdiction.  Each Party hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the United States District Court for the District of Minnesota,
or, if (and only if) such court lacks subject matter jurisdiction, the Federal
court of the United States of America sitting in Minnesota, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or the agreements delivered in connection herewith or the
transactions contemplated hereby or thereby or for recognition or enforcement of
any judgment relating thereto, and each of the parties hereby irrevocably and
unconditionally (a) agrees not to commence any such action or proceeding except
in the United States District Court for the District of Minnesota, or, if (and
only if) such court lacks subject matter jurisdiction, the Federal court of the
United States of America sitting in Minnesota, and any appellate court from any
thereof, (b) agrees that any claim in respect of any such action or proceeding
may be heard and determined in the United States District Court for the District
of Minnesota, or, if (and only if) such court lacks subject matter jurisdiction,
the Federal court of the United States of America sitting in Minnesota, and any
appellate court from any thereof, (c) waives, to the fullest extent it may
legally and effectively do so, any objection that it may now or hereafter have
to the laying of venue of any such action or proceeding in the United States
District Court for the District of Minnesota, or, if (and only if) such court
lacks subject matter jurisdiction, the Federal court of the United States of
America sitting in Minnesota, and any appellate court from any thereof and (d)
waives, to the fullest extent permitted by Law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in the United States
District Court for the District of Minnesota, or, if (and only if) such court
lacks subject matter jurisdiction, the Federal court of the United States of
America sitting in Minnesota, and any appellate court from any thereof.  Each
Party agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law.  Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
5.13.  Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by Law.
 
 
20

--------------------------------------------------------------------------------

 
 
[signature page follows]
 
IN WITNESS WHEREOF, Seller and Purchaser have duly executed this Agreement as of
the date first written above.
 

 
WPCS INTERNATIONAL INCORPORATED
         
 
By:
/s/ JOSEPH HEATER       Name: Joseph Heater       Title: Chief Financial Officer
                    MULTIBAND CORPORATION             By: /s/ JAMES L. MANDEL  
    Name: James L. Mandel       Title: Chief Executive Officer  

 
 
 
21